Exhibit 10.9

STOCK TRANSFER AGREEMENT

THIS STOCK TRANSFER AGREEMENT (the “Agreement”) is made and entered into as of
December 19, 2011 by and between GreenMan Technologies, Inc. (the “Company”),
with its principal office located at 7 Kimball Lane, Building A, Lynnfield,
Massachusetts 01040 and Iowa State Bank (the “Transferee”) with its principal
office located at 5 East Call Street, Algona, Iowa 50511.

WHEREAS, the Company has guaranteed a Promissory Note to the Transferee, dated
November 9, 2010 (the “Note”), in an amount not to exceed $2,000,000 (the
“Loan”);

 

WHEREAS, the Company has agreed, in the event of a payment default on the Note,
to issue shares of the Company’s common stock, up to a maximum of 2 million
shares to the Transferee to satisfy the outstanding principal balance, and
accrued and unpaid interest, due under the Note;

 

NOW, THEREFORE, in consideration of the Company’s agreement to make the Loan to
the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, it is hereby
agreed as follows:

 

1.                  Transfer of Stock. The Company shall, in the event that the
Company fails to pay any portion of the principal balance of the Note, or any
interest accrued thereon, when due (a “Payment Default”), issue to the
Transferee, that number of shares of common stock of the Company (the
“Transferred Shares”) which is equal in the value of the outstanding balance of
such Note, including accrued and unpaid interest, due under the Note on the
Closing Date (as defined below). The value of the common stock of the Company,
for the purpose of determining the number of Transferred Shares, shall be the
closing price of the Company’s publicly traded common stock on the date of such
Payment Default. In no event, however, shall the Company be obligated to issue
to the Transferee and to all other persons who have made similar loans to the
Company and who have executed agreements similar to this Agreement, more than an
aggregate of 2 million shares of the Company’s common stock.

 

2.                  Closing. The delivery of the Transferred Shares to the
Transferee (the “Closing”) shall take place within ten days after written demand
for the Transferred Shares is delivered to the Company by the Transferee (the
“Closing Date”). On the Closing Date, the Company shall deliver a stock
certificate representing the Transferred Shares, issued in the name of the
Transferee, and the Transferee shall deliver to the Company the original Note,
endorsed as “canceled” or “paid in full.”

 

 

3.                  Further Assurances. The Company hereby covenants with the
Transferee that the Company will do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
transfers, assignments and conveyances, powers of attorney and assurances for
the better transferring, conveying and confirming unto Transferee the
Transferred Shares as Transferee shall reasonably request.

 

4.                  Company’s Representations and Warranties. The Company hereby
represents and warrants to the Transferee as follows:

 

a.                   Organization. The Company is a corporation duly organized
and validly existing and in good standing under the laws of Delaware;

 

b.                  Authorization; Enforceability. The execution and delivery of
this Agreement has been duly and validly authorized by all necessary corporate
action on the part of the Company. This Agreement constitutes a legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity);

 

c.                   No Violation. The execution and delivery of this Agreement
and the performance of the Company’s obligations hereunder will not to the best
of the Company’s knowledge violate or conflict with any provision of law, any
order, rule or regulation of any court or other governmental authority or the
Company’s Certificate of Incorporation.

 

d.                  Authorization. This Agreement constitutes a legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity);

 

e.                   No Violation. The execution and delivery of this Agreement
and the performance of the Company’s obligations hereunder will not, to the best
of the Company’s knowledge, (1) violate or conflict with any provision of law,
any order, rule or regulation of any court or other governmental authority, (2)
violate, conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any indenture, agreement, lease
or other instrument to which the Company is a party or (3) result in the
creation or imposition of any lien, charge, claim or encumbrance upon the
Company common stock to be issued by the Company. No approval, authorization,
order or consent of any court, regulatory body, administrative agency or other
governmental body is required for the Company’s execution and delivery of this
Agreement or the performance of any obligations hereunder;

2

 

f.                   No Litigation. No suit, action or legal, administrative,
arbitration or other proceeding and, to the best of the Company’s knowledge, no
investigation by any governmental agency or third party is pending or, to the
best of the Company’s knowledge, has been threatened against the Company which
relates to the common stock of the Company or which questions the validity or
legality of this Agreement or any action taken or to be taken in connection with
this Agreement, or which could adversely affect the ability of the Company to
consummate the transactions contemplated by this Agreement or which could
adversely affect the value of the common stock of the Company;

 

5.                  Transferee’s Representations and Warranties. The Transferee
hereby represents to the Transferors as follows:

 

a.                   Enforceability. This Agreement constitutes a legal, valid
and binding obligation of the Transferee and is enforceable against the
Transferee in accordance with its terms, except to the extent enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity); and

 

b.                  No Violation. The execution and delivery of this Agreement
and the performance of the Transferee’s obligations hereunder will not to the
best of the Transferee’s knowledge, violate or conflict with any provision of
law, any order, rule or regulation of any court or other governmental authority
or any agreement or instrument by which the Transferee may be bound.

 

c.                   Not a Guarantee. The Transferee acknowledges and agrees
that this Agreement is not a guarantee of the payment of the Note; under no
circumstances shall any Transferor be obligated to perform the Note or pay any
sum of money to the Transferee; and the Transferors’ obligations are limited to
the express promises set forth in this Agreement.

 

6.                  Entire Agreement. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof. It
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter.

 

7.                  Counterparts. This Agreement may be executed in one or more
counterparts, including by electronic facsimile transmission, each of which
shall be deemed an original, but all of which together shall constitute one and
the same.

3

 

8.                  Severability. If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other severable provision
of this Agreement, and this Agreement shall be carried out as if any such
illegal, invalid or unenforceable provision were not contained herein.

 

9.                  Waiver of Jury Trial. THE COMPANY AND TRANSFEREE EACH HEREBY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE TRANSFER OF TRANSFERRED SHARES, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. THE TRANSFERORS, TRANSFEREE AND COMPANY EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE COMPANY AND TRANSFEREE MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

10.              Notices. Any notice under this Agreement shall be in writing
and shall be effective when actually delivered in person or three (3) days after
being deposited in the U.S. mail, registered or certified, postage prepaid and
address to the party at the address stated in this Agreement or such other
address as the parties may designate by written notice to the other:

 

if to the Company:

7 Kimball Lane, Building A
Lynnfield, MA 01940

Attn: Charles E. Coppa



 

11.              Amendment; Waiver. This Agreement may not be amended or waived
without the written consent of each of the parties.

 

12.              Titles and Captions. All article, section and paragraph titles
or captions contained in this Agreement are for convenience only and shall not
be deemed part of the context nor affect the interpretation of this Agreement.

 

13.              Choice of Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts, as
such laws are applied to contracts entered into and performed therein.

 

The remainder of this page is intentional left blank

 

4

 

IN WITNESS WHEREOF, each of the parties has executed this Stock Transfer
Agreement as of the day and year first above written.

 

 

COMPANY:

 

GREENMAN TECHNOLOGIES, INC.

 

 

By: /s/ Charles E. Coppa

Charles E. Coppa

Chief Financial Officer



 

IOWA STATE BANK

 

 

 

By: /s/Jason Wartick

Name: Jason Wartick
Title: Vice President

 

Address: 5 East Call Street

       Algona, Iowa 50511

 

 

 



5

